DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
This office action is responsive to the amendment received 3/22/2022.

In the response to the Non-Final Office Action 12/22/2021, the applicant states that claims 1, 15, and 20 have been amended. Claims 1-20 are pending in current application.

Claims 1, 4-8, 10-11, 13, 15, and 18-20 have been amended. In summary, claims 1-20 are pending in current application.

Response to Arguments
Applicant's arguments filed 3/22/2022 have been fully considered but they are not persuasive. 

In response to applicant's argument that Lin is nonanalogous art and teaches away from the solution of claim 1, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Lin provides an image processing method. Lin is in the field of applicant’s endeavor and is reasonably pertinent to the image processing problem.

Regarding to claim 1, the applicant argues that cited arts fail to teach or suggest “Feature A: determining a first region matching a target object in a first image, wherein the first region is determined based on relative positions between feature points of the target object”. The arguments have been fully considered, but they are not persuasive. The examiner cannot concur with the applicant for following reasons: 
Lin discloses “determining a first region matching a target object in a first image”. For example, in Fig. 3 and paragraph [0065], Lin teaches Fig. 3 is a schematic diagram showing the positions of a source feature point and a target feature point. 
    PNG
    media_image1.png
    683
    975
    media_image1.png
    Greyscale
.
In Fig. 1 and paragraph [0073], Lin teaches locating the face area in the image; Lin further teaches obtaining at least one source feature point corresponding to the face area. In Fig. 2 and paragraph [0105], Lin teaches locating the face area in the image; Lin further teaches obtaining at least one source feature point corresponding to the face area. In Fig. 3 and paragraph [0109], Lin teaches the position of the source feature points matches the target 
    PNG
    media_image2.png
    455
    650
    media_image2.png
    Greyscale
; Lin further teaches the source feature points corresponding to the face area. In [0119], Lin teaches determining the target feature point corresponding to each source feature point according to each adjustment parameter and the corresponding preset standard parameter.
Lin further discloses “wherein the first region is determined based on relative positions between feature points of the target object”.  For example, in paragraph [0081], Lin teaches determining the target feature point corresponding to each source feature point for each kind of adjustment parameter and the corresponding preset standard parameter. In Fig. 2 and paragraph [0105], Lin teaches the face area in the image is located, and at least one source feature point corresponding to the face area is obtained. In Fig. 3 and [0109], Lin teaches the 
    PNG
    media_image2.png
    455
    650
    media_image2.png
    Greyscale
. In paragraph [0112], Lin teaches at least one adjustment parameter that characterizes the contour feature of the face region is determined according to each obtained source feature point. In paragraph [0119], Lin teaches determining the target feature point corresponding to each source feature point according to each adjustment parameter and the corresponding preset standard parameter.
Kim discloses “wherein the first region is determined based on relative positions between feature points of the target object”.  For example, in Fig. 3; [0056], Kim teaches the face width equals a distance from points A to C on the axis 304 while the face height equals a 
    PNG
    media_image3.png
    430
    639
    media_image3.png
    Greyscale
. In paragraph [0060], Kim teaches the deformation magnitude of each landmark point reflects the distances from the reference axes 302 and 304.

Regarding to claim 1, the applicant argues that cited arts fail to teach or suggest “Feature B: determining a deformation parameter based on a preset deformation effect, wherein the preset deformation effect includes an image template with the preset deformation effect, or the preset deformation effect is obtained according to a deformation operation on the first region”. The arguments have been fully considered, but they are not persuasive. The examiner cannot concur with the applicant for following reasons: 

Lin further discloses “the deformation parameter being used for determining a position deviation, generated based on the preset deformation effect, for each pixel point of the target object”. In paragraph [0021], Lin teaches determining the adjustment variation of each adjustment parameter according to the difference between each adjustment parameter and the corresponding preset standard parameter. In paragraph [0075], Lin teaches the target feature point corresponding to each source feature point is determined according to each adjustment parameter and the corresponding preset standard parameter. In paragraph [0079], Lin teaches determining at least one adjustment parameter that characterizes the contour feature of the face region according to the obtained at least two feature parameters. In paragraph [0081], Lin teaches determining the target feature point corresponding to each source feature point for each kind of adjustment parameter and the corresponding preset standard parameter. In paragraph [0119], Lin teaches the target feature point corresponding to each source feature point is determined according to each adjustment parameter and the corresponding preset standard parameter.

Kim further discloses “wherein the preset deformation effect includes an image template with the preset deformation effect, or the preset deformation effect is obtained according to a deformation operation on the first region”.  For example, in paragraph [0050], Kim teaches some deformation fields 214 are constructed around the eye, nose, and mouth. In paragraph [0052], Kim teaches applying cubic interpolation tools to determine displacement values, i.e. magnitude and direction, for the additional warpable vectors 212 of each deformation field 214. In Fig. 4 and paragraph [0062], Kim teaches initiate modify facial features of a face in the image 408 via selection of one or more of the modal controls 406, i.e. preset deformation effect;  Kim further teaches selecting one or more of the modal controls 406 in the modal control interface 402, i.e. preset deformation effect; Kim further more teaches modifying a combination of deformation fields defined on an updated face mesh that is generated for the image 408 based on the selection of one or more of the modal controls, i.e. preset deformation effect; 
    PNG
    media_image4.png
    489
    456
    media_image4.png
    Greyscale
; Kim suggests the preset eye size is obtained by moving the eye size slide as illustrated in Fig. 4; 
    PNG
    media_image5.png
    106
    178
    media_image5.png
    Greyscale
.

Claim 15 and claim 20 are similar to claim 1. Claim 15 and claim 20 are not allowable due to the similar reasons as discussed above. 

Claim Objections
Claim 5 is objected to because of the following informalities:  The applicant indicates that claim 5 is currently amended. However, there is no underline for the amended claim 5.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7, 12-13, 15-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (CN104063842 A; English Machine Translation) and in view of Kim (US 20170236250 A1).
Regarding to claim 1 (Currently Amended), Lin discloses an image processing method ([0011]: a method to perform face deformation processing on the face region according to each source feature point and each target feature point to obtain a processed image; Fig. 1; [0072]:  a method for processing an image; the method for processing an image is used in a terminal; [0167]: the processing component 702 includes one or more processors 720 to execute instructions to complete all or part of the steps of the above-mentioned method; [0168]: the memory 704 is configured to store various types of data to support operations in the terminal 700), comprising: 
wherein the first region is determined based on relative positions between feature points of the target object (Lin; [0081]: determine the target feature point corresponding to each source feature point for each kind of adjustment parameter and the corresponding preset standard parameter; Fig. 2; [0105]: the face area in the image is located, and at least one source feature point corresponding to the face area is obtained; Fig. 3; [0109]: the position of the source feature points matches the target feature points in the face area as illustrated in Fig. 3; [0112]: at least one adjustment parameter that characterizes the contour feature of the face region is determined according to each obtained source feature point; [0119]: the target feature point corresponding to each source feature point is determined according to each adjustment parameter and the corresponding preset standard parameter ); 
determining a deformation parameter based on a preset deformation information ([0074]: determine at least one adjustment parameter that characterizes the contour feature of the face region according to each obtained source feature point; [0075]: the target feature point corresponding to each source feature point is determined according to each adjustment parameter and the corresponding preset standard parameter; [0079]: determine at least one adjustment parameter that characterizes the contour feature of the face region according to 
performing deformation processing on the target object in the first image based on the deformation parameter to obtain a second image (Fig. 1; [0076]: the face region is deformed according to each source feature point and each target feature point to obtain a processed image, i.e. a second image; Fig. 2; [0139]: perform face deformation processing on the face region according to each source feature point and each target feature point to obtain a processed image, i.e. a second image).
Lin fails to explicitly disclose: 
deformation effect;
wherein the preset deformation effect includes an image template with the preset deformation effect, or the preset deformation effect is obtained according to a deformation operation on the first region;
In same field of endeavor, Kim teaches: 
wherein the first region is determined based on relative positions between feature points of the target object (Kim; Fig. 3; [0056]);
a preset deformation effect ([0019]: the user input; [0039]: the deformation field generator 120 defines displacement values for warpable vectors; [0042]: the deformation fields 122; Fig. 4; [0062]: initiate modify facial features of a face in the image 408 via selection of one or more of the modal controls 406, i.e. preset deformation effect;  select one or more of the modal controls 406 in the modal control interface 402, i.e. preset deformation effect; modify a combination of deformation fields defined on an updated face mesh that is generated for the 
    PNG
    media_image4.png
    489
    456
    media_image4.png
    Greyscale
);
wherein the preset deformation effect includes an image template with the preset deformation effect, or the preset deformation effect is obtained according to a deformation operation on the first region ([0050]: some deformation fields 214 are constructed around the eye, nose, and mouth; [0052]: apply cubic interpolation tools to determine displacement values, i.e. magnitude and direction, for the additional warpable vectors 212 of each deformation field 214; Fig. 4; [0062]: initiate modify facial features of a face in the image 408 via selection of one or more of the modal controls 406, i.e. preset deformation effect;  select one or more of the modal controls 406 in the modal control interface 402, i.e. preset 
    PNG
    media_image4.png
    489
    456
    media_image4.png
    Greyscale
;  Kim suggests the preset eye size is obtained by moving the eye size slide as illustrated in Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin to include wherein the first region is determined based on relative positions between feature points of the target object; a preset deformation effect; wherein the preset deformation effect includes an image template with the preset deformation effect, or the preset deformation effect is obtained according to a deformation operation on the first region as taught by Kim. The motivation for doing so would have been to assign weights to portions within the deformation fields 122; to represent an improved deformation design; to initiate modify facial features of a face in the image 408 via selection of one or more of the modal controls; modify a combination of deformation fields defined on an updated face mesh that is generated for the image 408 based on the selection as taught by Kim in Fig. 4, and paragraphs [0042], [0058], and [0062].

Regarding to claim 2 (Original), Lin in view of Kim discloses the method according to claim 1, wherein determining the first region matching the target object in the first image (same as rejected in claim 1) comprises: 
forming a first mesh corresponding to the target object, the first mesh matching the first region (Kim; Fig. 2; [0048]: a face mesh 202 is generated to include landmark points 204 and warpable vectors 206 formed from the landmark points;  
    PNG
    media_image6.png
    547
    645
    media_image6.png
    Greyscale
 Fig. 2; [0050]: updated mesh 

Regarding to claim 4 (Currently Amended), Lin in view of Kim discloses the method according to claim 1, wherein determining the first region matching the target object in the first image (same as rejected in claim 1) comprises: 
determining positions of the feature points of the target object in the first image (Lin; [0110]: the location of each source feature point is identified by the displayed coordinates; [0111]: obtain at least one source feature point corresponding to the face region). 

Regarding to claim 5 (Currently Amended), Lin in view of Kim discloses the method according to claim 1, wherein determining the deformation parameter based on the preset deformation effect (same as rejected in claim 1) comprises: 
determining whether a preset deformation template exists (Lin; [0096]:  a preset number of training images containing the same type of face area are acquired and are determined, at least one adjustment parameter corresponding to the face area in each training image is determined); and 
in response to determining that the preset deformation template exists, determining the deformation parameter based on the preset deformation template by using a preset algorithm (Lin; [0096]: a preset number of training images containing the same type of face area are acquired and are determined; in response to a preset number of training images 

Regarding to claim 7 (Currently Amended), Lin in view of Kim discloses the method according to claim 5, wherein determining whether the preset deformation template exists (Lin; [0096]:  a preset number of training images containing the same type of face area are acquired, at least one adjustment parameter corresponding to the face area in each training image is determined) comprises: 
when a first instruction for performing the deformation operation based on a preset deformation image is received, determining that the preset deformation template exists (Lin; [0096]:  a preset number of training images containing the same type of face area are acquired, at least one adjustment parameter corresponding to the face area in each training image is determined; [0097]: when performing face deformation processing on the face area in the image, the standard parameters corresponding to the adjustment parameters of the various face areas are trained in advance, and when the image is subsequently processed).
Lin in view of Kim further discloses when a first instruction for performing a deformation operation based on a preset deformation image is received, determining that the preset deformation template exists (Kim; Fig. 4; [0071]: an input and an instruction are received to initiate modifying one or more of the facial features of the face in the image; [0073]: an input to initiate modifying a facial feature of a face is received).

Regarding to claim 12 (Original), Lin in view of Kim discloses the method according to claim 1, wherein performing deformation processing on the target object in the first image based on the deformation parameter to obtain the second image (Lin; [0076]: the face region is deformed according to each source feature point and each target feature point to obtain a processed image) comprises: 
Lin in view of Kim further discloses adjusting a position of a corresponding pixel point on the target object based on the position deviation of each pixel point in the deformation parameter by using a linear interpolation algorithm (Kim; [0038]:  linear and/or cubic interpolation on the landmark points).

Regarding to claim 13 (Currently Amended), Lin in view of Kim discloses the method according to claim 1, wherein the target object comprises a face, and wherein a determining process of the first region based on the relative positions between the feature points (Lin; [0081]: determine the target feature point corresponding to each source feature point for each kind of adjustment parameter and the corresponding preset standard parameter; Fig. 2; [0105]: the face area in the image is located, and at least one source feature point corresponding to the face area is obtained;  Fig. 3; [0109]: the position of the source feature points matches the target feature points in the face area as illustrated in Fig. 3; [0112]: at least one adjustment parameter that characterizes the contour feature of the face region is determined according to each obtained source feature point; [0119]: the target feature point corresponding to each 
determining a nose bridge center as a center of the first region (Kim; Fig. 2; [0049]:  add landmark points on the face mesh 202 includes adding the additional landmark points 212 to specific portions within a deformation field 214 according to how the portions of the deformation field 214 typically move in real-life; 
    PNG
    media_image7.png
    350
    413
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    272
    437
    media_image8.png
    Greyscale
; Fig. 3; [0054-0055]); 
determining a width of the first region based on a distance between outer edges of eyes (Kim;  [0054]: a calculated width/height ratio; [0056]: the face width equals a distance from points A to C on the axis 304 while the face height equals a distance from points B to D on the axis 302 multiplied by a height factor; [0058]: a width and/or height of the face in the updated 
determining a height of the first region based on a distance between an eyebrow center and a nose tip (Kim; [0049]: when modifying eye height, not all portions of the eye change equally in real-life. Instead, areas close to the top or bottom of the eye may change less than or more than areas in the center of the eye, depending on the desired deformation).

Regarding to claim 15 (Currently Amended), Lin discloses an image processing apparatus ([0011]: perform face deformation processing on the face region according to each source feature point and each target feature point to obtain a processed image; [0050]: a terminal; [000051-0052]: A memory for storing instructions executable by the processor; Fig. 1; [0072]:  a method for processing an image; the method for processing an image is used in a terminal; [0167]: the processing component 702 includes one or more processors 720 to execute instructions to complete all or part of the steps of the above-mentioned method; [0168]: the memory 704 is configured to store various types of data to support operations in the terminal 700), comprising: 
a processor ([0051]: processor); and 
a memory configured to store instructions executable y the processor; wherein the processor is configured to ([0052]: a memory for storing instructions executable by the processor): 
the rest claim limitations are similar to claim limitations recited in claim 1. Therefore, same rational used to reject claim 1 is also used to reject claim 15.

Regarding to claim 16 (Original), the claim limitations are similar to claim limitations recited in claim 2. Therefore, same rational used to reject claim 2 is also used to reject claim 16. 

Regarding to claim 18 (Currently Amended), the claim limitations are similar to claim limitations recited in claim 4. Therefore, same rational used to reject claim 4 is also used to reject claim 18.

Regarding to claim 19 (Currently Amended), the claim limitations are similar to claim limitations recited in claim 5. Therefore, same rational used to reject claim 5 is also used to reject claim 19.

Regarding to claim 20 (Currently Amended), Lin discloses a non-transitory computer-readable storage medium having computer program instructions stored thereon, wherein the computer program instructions, when being executed by a processor, implement an image processing method ([0011]: perform face deformation processing on the face region according to each source feature point and each target feature point to obtain a processed image; [0050]: a terminal; [000051-0052]: a memory for storing instructions executable by the processor; Fig. 1; [0072]:  a method for processing an image; the method for processing an image is used in a terminal; [0167]: the processing component 702 includes one or more processors 720 to execute instructions to complete all or part of the steps of the above-mentioned method; 
the rest claim limitations are similar to claim limitations recited in claim 1. Therefore, same rational used to reject claim 1 is also used to reject claim 20.

Claim 3, 6, 8-11, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (CN104063842 A; English Machine Translation) in view of Kim (US 20170236250 A1), and further in view of Nimura (US 20160275659 A1).
Regarding to claim 3 (Original), Lin in view of Kim discloses the method according to claim 1, wherein each parameter is used for determining a position deviation, generated based on the preset deformation effect, for a corresponding pixel point of the target object (Lin; [0021]: determine the adjustment variation, i.e. deviation, of each adjustment parameter according to the difference between each adjustment parameter and the corresponding preset standard parameter; Fig. 1;  [0076]: the face region is deformed according to each source feature point and each target feature point to obtain a processed image; [0110]: adjust the parameters; [0113]: adjusts a specific area in the face area according to a certain ratio; when performing face deformation processing on the face area, the face length and face width ratio, eye width and eye length ratio, etc. are usually adjusted; Fig. 2; [0139]: perform face deformation processing on the face region according to each source feature point and each target feature point to obtain a processed image; [0140]: adjust according to the coordinate difference of each source feature point and each target feature point; there may be many specific image deformation technologies).

the deformation parameter is a deformed pixel matrix, and each parameter in the deformed pixel matrix.
In same field of endeavor, Nimura teaches: 
the deformation parameter is a deformed pixel matrix, and each parameter in the deformed pixel matrix ([0010]: generate a conversion matrix representing coordinates after curvature correction of pixels constituting the image to be processed; update a recording matrix representing conversion histories of pixels constituting an original image, based on the coordinates represented by the generated conversion matrix; perform curvature correction on the original image based on the updated recording matrix; [0031]: the coordinates of the pixels of the original image has been converted into those of a processed image; whenever a curvature correcting process is performed, the CPU 17 updates the coordinates of the recording map table 31; Fig. 6; [0040]: post-conversion coordinates of all pixels of the original image 20 are recorded; [0042]: acquire the post-conversion coordinates of the pixels of the corresponding area, from the vertex coordinate correspondence relation; [0043]: deriving the post-conversion coordinates of the pixels of the original image 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin in view of Kim to include the deformation parameter is a deformed pixel matrix, and each parameter in the deformed pixel matrix as taught by Nimura. The motivation for doing so would have been to generate a conversion matrix representing coordinates after curvature correction of pixels constituting the image to be processed; to perform curvature correction on the original image based on the updated 

Regarding to claim 6 (Currently Amended), Lin in view of Kim discloses the method according to claim 5, wherein determining the deformation parameter based on the preset deformation effect (same as rejected in claim 1) further comprises: 
in response to determining that the preset deformation template does not exist, obtaining a second mesh for image deformation (Kim; Fig. 3; [0055]: an updated face mesh; Fig. 5; [0069]: an updated face mesh is generated that includes the combined deformation fields; Fig. 6; [0073]: an input to initiate modifying a facial feature of a face is received; invoke deformations to a combination of deformation fields of an updated face mesh),
 determining the deformation parameter by using the preset algorithm and second positions of second pixel points in the second mesh (Kim; Fig. 5; [0071]: one or more facial features of the face in the image are modified using the combined deformation fields included in the updated face mesh; [0073]: a combination of deformation fields defined on the updated face mesh and that correspond to the facial feature to be modified are identified).
Lin in view of Kim fails to explicitly disclose the second mesh being a deformed mesh.
In same field of endeavor, Nimura teaches the second mesh being a deformed mesh (Fig. 5; [0036]: the shape of the whole mesh image 21 is deformed according to the touch operations).


Regarding to claim 8 (Currently Amended), Lin in view of Kim discloses the method according to claim 5, wherein determining the deformation parameter based on the preset deformation effect (same as rejected in claim 1) further comprises: 
determining a third mesh matching a deformation region of the preset deformation template (Kim; Fig. 3; [0055]: an updated face mesh; [0068]:  the deformation fields are combined by the deformation field generator; [0070]: the updated face mesh is displayed on a display device); 
Lin in view of Kim fails to explicitly disclose:
taking four vertices of each sub-mesh in the third mesh as four control points, and determining a third position of each first pixel point in the third mesh before deformation based on the preset algorithm and the four control points in each sub-mesh; and 

In same field of endeavor, Nimura teaches:
taking four vertices of each sub-mesh in the third mesh as four control points, and determining a third position of each first pixel point in the third mesh before deformation based on the preset algorithm and the four control points in each sub-mesh (Fig. 4; [0034-0035]: a display state obtained by superimposing the mesh image 21 on the original image 20;  four vertices 22-1, 22-2, 22-6, and 22-7 are four control points in a sub-mesh as illustrated in Fig. 4; 
    PNG
    media_image9.png
    523
    104
    media_image9.png
    Greyscale
 Fig. 5; [0036]: the points of the mesh image 21 are control points 22-1 to 22-10 of Bezier curves; four vertices 22-1, 22-2, 22-6, and 22-7 are four control points in a sub-mesh as illustrated in Fig. 5; 
    PNG
    media_image10.png
    158
    413
    media_image10.png
    Greyscale
 ; 
determining the deformation parameter based on the third position of each first pixel point before deformation and a fourth position corresponding to the first pixel point in the third mesh (Fig. 5; [0036]: the points of the mesh image 21 are control points 22-1 to 22-10 of Bezier curves; the shape of the mesh image 21 matches the shape of the original image 20, the shape of the whole mesh image 21 is deformed according to the touch operations; [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin in view of Kim to include taking four vertices of each sub-mesh in the third mesh as four control points, and determining a third position of each first pixel point in the third mesh before deformation based on the preset algorithm and the four control points in each sub-mesh; and determining the deformation parameter based on the third position of each first pixel point before deformation and a fourth position corresponding to the first pixel point in the third mesh as taught by Nimura. The motivation for doing so would have been to generate a conversion matrix representing coordinates after curvature correction of pixels constituting the image to be processed; to deform mesh; to perform curvature correction on the original image based on the updated recording matrix; to acquire the post-conversion coordinates of the pixels of the corresponding area, from the vertex coordinate correspondence relation; to derive the post-conversion coordinates of the pixels of the original image 20 as taught by Nimura in paragraphs [0010], [0036], [0042], and [0043].


taking four vertices of each sub-mesh in the second mesh as four control points (Nimura; Fig. 4; [0034-0035]: a display state obtained by superimposing the mesh image 21 on the original image 20;  four vertices 22-1, 22-2, 22-6, and 22-7 are four control points in a sub-mesh as illustrated in Fig. 4; 
    PNG
    media_image9.png
    523
    104
    media_image9.png
    Greyscale
 Fig. 5; [0036]: the points of the mesh image 21 are control points 22-1 to 22-10 of Bezier curves; four vertices 22-1, 22-2, 22-6, and 22-7 are four control points in a sub-mesh as illustrated in Fig. 5; 
    PNG
    media_image10.png
    158
    413
    media_image10.png
    Greyscale
 ; [0038]: the intersections of the plurality of areas constituting the mesh image 21 are set as control points; [0038]: the 
determining a first position of each second pixel point in the second mesh before deformation based on the preset algorithm (Nimura; Fig. 3; [0033]: an original image 20 and an undistorted mesh image 21 are displayed, as shown in FIG. 3; Fig. 4; [0035]: a display state obtained by superimposing the mesh image 21 on the original image 20); and 
determining the deformation parameter based on the first position of each second pixel point before deformation and a second position corresponding to the second pixel point in the second mesh (Nimura; Fig. 4; [0036]:  the mesh image shape is fitted to the shape of the curved original image 20 as shown in FIG. 4; the shape of the mesh image 21 matches the shape of the original image 20, the shape of the whole mesh image 21 is deformed according to the touch operations).

Regarding to claim 10 (Currently Amended), Lin in view of Kim and Nimura discloses the method according to claim 6, wherein obtaining the second mesh for image deformation comprises: 
receiving the deformation operation on the first region and obtaining the second mesh based on the deformation operation (Kim; [0068]:  the deformation fields are combined by the deformation field generator; [0070]: the updated face mesh is displayed on a display device); 
or 
obtaining a stored second mesh (Nimura; [0007]: a good image is obtained by the designated mesh image; [0026]: the RAM 13 stores temporal data which are obtained; [0027]: 

Regarding to claim 11 (Currently Amended), Lin in view of Kim and Nimura discloses the method according to claim 3, further comprising: 
adjusting dimension of the deformed pixel matrix based on a number of pixel points in a length direction and a number of pixel points in a width direction for the first region to obtain a deformed pixel matrix subjected to dimension adjustment (Nimura; [0010]: generate a conversion matrix representing coordinates after curvature correction of pixels constituting the image to be processed; update a recording matrix representing conversion histories of pixels constituting an original image, based on the coordinates represented by the generated conversion matrix; perform curvature correction on the original image based on the updated recording matrix; [0031]: the coordinates of the pixels of the original image has been converted into those of a processed image; whenever a curvature correcting process is performed, the CPU 17 updates the coordinates of the recording map table 31; Fig. 4; [0036]:  the mesh image shape is fitted to the shape of the curved original image 20 as shown in FIG. 4; the shape of the mesh image 21 matches the shape of the original image 20, the shape of the whole mesh image 21 is deformed according to the touch operations; Fig. 6; [0040]: post-conversion coordinates of all pixels of the original image 20 are recorded; [0042]: acquire the post-conversion coordinates of the pixels of the corresponding area, from the vertex coordinate correspondence relation; [0043]: deriving the post-conversion coordinates of the pixels of the original image 20), so that pixel points in the deformed pixel matrix subjected to dimension adjustment have one-to-one correspondence to pixel points in the first region (Nimura; Fig. 4; [0036]:  the mesh image shape is fitted to the shape of the curved original image 20 as shown in FIG. 4; the shape of the mesh image 21 matches the shape of the original image 20, the shape of the whole mesh image 21 is deformed according to the touch operations), and 
obtaining the second image by using the deformed pixel matrix subjected to dimension adjustment (Nimura; Fig. 5; [0039]: based on the mesh image 21 which is deformed in real time, the CPU 17 generates a conversion map table for performing curvature correction on the original image 20).

Regarding to claim 14 (Original), Lin in view of Kim discloses the method according to claim 2, wherein forming the first mesh corresponding to the target object (Kim; Fig. 2; [0048]: a face mesh 202 is generated to include landmark points 204 and warpable vectors 206 formed from the landmark points;  Fig. 2; [0050]: updated mesh and the deformation fields; Fig. 5; [0067]: a face mesh is generated for a face in an image; Fig. 1; [0070]: the updated face mesh 118 is formed and is displayed in a user interface of computing device) comprises:
Lin in view of Kim fails to explicitly disclose: 
determining the first mesh matching a position and size of the target object in the first image, the first mesh being equally divided into a plurality of sub-meshes.
In same field of endeavor, Nimura teaches determining the first mesh matching a position and size of the target object in the first image, the first mesh being equally divided into a plurality of sub-meshes (Fig. 3; [0033]: an original image 20 and an undistorted mesh image 21 are displayed, as shown in FIG. 3; 
    PNG
    media_image11.png
    297
    472
    media_image11.png
    Greyscale
 ; Fig. 4; [0035]: a display state obtained by superimposing the mesh image 21 on the original image 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin in view of Kim to include determining the first mesh matching a position and size of the target object in the first image, the first mesh being equally divided into a plurality of sub-meshes as taught by Nimura. The motivation for doing so would have been to generate a conversion matrix representing coordinates after curvature correction of pixels constituting the image to be processed; to deform mesh; to perform curvature correction on the original image based on the updated recording matrix; to acquire the post-conversion coordinates of the pixels of the corresponding area, from the vertex coordinate correspondence relation; to derive the post-conversion coordinates of the pixels of the original image 20 as taught by Nimura in paragraphs [0010], [0036], [0042], and [0043].

Regarding to claim 17 (Original), the claim limitations are similar claim limitations recited in claim 3. Therefore, same rational used to reject claim 3 is also used to reject claim 17.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630. The examiner can normally be reached 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HAI TAO SUN/Primary Examiner, Art Unit 2616